DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 47, 48, 50-54, 56-58, 60-65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2015/0195827 A1, hereinafter “Feng”) in view of Burke et al. (US 2014/0302774 A1, hereinafter “Burke”).
 	Regarding claims 47 and 57, Feng teaches a method comprising: determining, by a serving cellular network, an operation with regard to a vehicle-to-x communication based service within a network formed by a plurality of road side units (¶ [0095], reference is made to the communication with vehicles, but the embodiments of the invention may apply to roadside equipment such as traffic signs, traffic lights, stationary detector etc. Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). In addition, embodiments of the invention may be applied to other devices capable of a V2V mode and cellular mode), the network being able to form a synchronized sub-network  for providing an instant radio access network coverage area and being associated with the serving cellular network which provides cellular access over the ¶ [0058], apparatus allowing fast session setup for V2V local services in the LTE network, ¶ [0086], ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to the vehicles, ¶ [0090], In some embodiments, eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services.¶ [0094], ¶ [0096], ¶ [0097]); wherein the plurality of road side units are nodes with device-to-device capability (¶ [0094], In the V2V mode, a vehicle can communicate directly with other vehicles or roadside equipment in the local area. ¶ [0095], Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). In addition, embodiments of the invention may be applied to other devices capable of a V2V mode and cellular mode according to embodiments of the invention, such as terminals (UEs) of pedestrians); configuring, in dependence on the determined operation, at least a part of the plurality of road side units to provide a service coverage zone for the vehicle-to-x communication based service (¶ [0095], the invention may apply to roadside equipments. Communication between communication vehicles and roadside equipments. ¶ [0086], ¶ [0090], ¶ [0091], ¶ [0092], vehicles may start the V2V communication service directly on the local area broadcasting channel, ¶ [0099], a vehicle may obtain the corresponding LAB channels of the service types it is interested in, either acting as a service provider or a service user,  ¶ [0104]); providing an indication of the service ¶ [0067], eNodeB dynamically allocates radio resources for local V2V services according to request from vehicles, ¶ [0090], ¶ [0101], V2V communication may be limited to a local area, ¶ [0095],); and controlling access of the at least one vehicle device to the vehicle-to-x commination based service ( ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  Typically, this information is broadcast but it may be provided dedicatedly to the vehicles, ¶ [0089], The profiles may include configurations in time and frequency domains like timeslots, carrier frequency and bandwidth and other QoS parameters like transmission power limit, ¶ [0101], ¶ [0119]-¶ [0122], ¶ [0129]-¶ [0133], ¶ [0164], the indication of the resource for V2V services may be encrypted.  An UE may be notified of the decryption key only after its authentication, ¶ [0167], By the encryption, it may be avoided that unauthorized terminals may send V2V service message which potentially might result in traffic chaos).
	Feng does not explicitly teach wherein the plurality of road side units are access nodes with device-to-device capability.
	Burke teaches the plurality of road side units are access nodes with device-to-device capability (fig. 1, ¶ [0045], ¶ [0046], where the vehicles 101-1, 110-2, 110-3 can also communicate with the short-range nodes 150 during short-range communications. Such communications are sometimes referred to colloquially as vehicle-to-infrastructure, or V2I, communications. For example, the communication infrastructure 150 can include, for example, short-range communication nodes (e.g., wireless access points) that wireless devices, such as an onboard computer system of a vehicle and portable wireless communication devices, such as smart phones and laptop computers, to connect to the communication network 160. Short-range communication nodes 150 are commonly positioned in homes, public accommodations (coffee shops, libraries, etc.), and as road-side infrastructure such as by being mounted adjacent a highway or on a building in a crowded urban area. ¶ [0052]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement a plurality of road side units with device-to-device capability as access nodes in the system of Feng to further improve industrial applicability. 
	Regarding claims 48 and 58, Feng in view of Burke teaches the method according to claim 47, wherein the controlling access to the vehicle-to-x communication based service comprises: receiving a service request associated with the vehicle-to-x communication based service from the at least one vehicle device (Feng: ¶ [0067], dynamically allocate radio resources for local V2V services according to request from vehicles, ¶ [0090], ¶ [0095]); performing, in response to the service request, a service configuration for the at least one vehicle device, and providing service configuration information to the vehicle device (Feng: ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  Typically, this information is broadcast but it may be provided dedicatedly to the vehicles, ¶ [0089], the profiles may include configurations in time and frequency domains like timeslots, carrier frequency and bandwidth and other QoS parameters like transmission power limit, ¶ [0090], dynamically allocate radio resources for local V2V services according to requests from vehicles).
Feng: ¶ [0090], eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services, ¶ [0098]).
 	Regarding claims 51 and 61, Feng in view of Burke teaches the method according to claim 47, wherein the determining operation is carried out in response to at least one of: the receiving the service or the release request, detection of a transmission from the at least one vehicle device and a decision to provide the vehicle-to-x communication based service (Feng: ¶ [0067], dynamically allocate radio resources for local V2V services according to request from vehicles, ¶ [0095], ¶ [0100], being a service provider, a vehicle may start the V2V LAS on the LAB channel, ¶ [0102], ¶ [0107],¶ [0108], vehicle 106 decides to use LAB ch_1 to provide safety alerting service to surrounding vehicles).
 	Regarding claims 52 and 62, Feng in view of Burke teaches the method according to claim 47, wherein the configuring comprises determining at least one of: service coverage zone identity, service coverage zone resource allocation (Feng: ¶ [0096], reserve dedicated radio bearers for V2V local area services (LASs), ¶ [0097], ¶ [0098], LAB channels information for V2V LASs) and service coverage zone type.
 	Regarding claims 53 and 63, Feng teaches a method comprising:
receiving an indication of a service coverage zone within a network formed by a plurality of road side units (¶ [0067], eNodeB dynamically allocates radio resources for local V2V services according to request from vehicles, ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  ¶ [0090], ¶ [0101], V2V communication may be limited to a local area, ¶ [0095], reference is made to the communication with vehicles, but the embodiments of the invention may apply to roadside equipment such as traffic signs, traffic lights, stationary detector etc. Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). In addition, embodiments of the invention may be applied to other devices capable of a V2V mode and cellular mode); the service coverage zone providing at least one vehicle-to-x communication based service (¶ [0104]), and provided by at least a part of the plurality of road side units configured in dependence on a determined service coverage zone operation, the network being able to form a synchronized sub-network for providing an instant radio access network coverage area and being associated with at least one cellular network which provides cellular access over the coverage area of the network; and requesting access to the at least one vehicle-to-x communication based service from the cellular network (¶ [0058], allowing fast session setup for V2V local services in the LTE network, ¶ [0086], ¶ [088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to the vehicles, ¶ [0094], ¶ [0096], ¶ [0097], ¶ [0119]-¶ [0122], ¶ [0164], the indication of the resource for V2V services may be encrypted.  An UE may be notified of the decryption key only after its authentication, ¶ [0167], By the encryption, it may be avoided that unauthorized terminals may send V2V service message which potentially might result in traffic chaos); wherein the plurality of road side units are nodes with device-to-device capability (¶ [0094], In the V2V mode, a vehicle can communicate directly with other vehicles or roadside equipment in the local area. ¶ [0095], Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). In addition, embodiments of the invention may be applied to other devices capable of a V2V mode and cellular mode according to embodiments of the invention, such as terminals (UEs) of pedestrians).
 	Feng does not explicitly teach wherein the plurality of road side units are access nodes with device-to-device capability.
	Burke teaches the plurality of road side units are access nodes with device-to-device capability (fig. 1, ¶ [0045], ¶ [0046], where the vehicles 101-1, 110-2, 110-3 can also communicate with the short-range nodes 150 during short-range communications. Such communications are sometimes referred to colloquially as vehicle-to-infrastructure, or V2I, communications. For example, the communication infrastructure 150 can include, for example, short-range communication nodes (e.g., wireless access points) that wireless devices, such as an onboard computer system of a vehicle and portable wireless communication devices, such as smart phones and laptop computers, to connect to the communication network 160. Short-range communication nodes 150 are commonly positioned in homes, public accommodations (coffee shops, libraries, etc.), and as road-side infrastructure such as by being mounted adjacent a highway or on a building in a crowded urban area. ¶ [0052]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement a plurality of road side units with device-to-device capability as access nodes in the system of Feng to further improve industrial applicability. 
 	Regarding claims 54 and 64, Feng in view of Burke teaches the method according to claim 53, wherein the requesting access comprises: causing a service request associated with the at least one vehicle-to-x communication based service to be sent to a serving cellular network of the at least one cellular network, and receiving service configuration information, said service configuration performed in response to the service request (Feng: ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  Typically, this information is broadcast but it may be provided dedicatedly to the vehicles, ¶ [0089], the profiles may include configurations in time and frequency domains like timeslots, carrier frequency and bandwidth and other QoS parameters like transmission power limit, ¶ [0090], eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services).
 	Regarding claim 56 and 67, Feng in view of Burke teaches the method according to claim 53, wherein the determined operation includes at least one of: creating, modifying and releasing a service coverage zone (Feng: ¶ [0090], eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services, ¶ [0098]).
 	Regarding claim 65, Feng in view of Burke teaches the apparatus according to claim 63, the at least one memory and the computer program code further configured, with the at least one processor, to cause the apparatus to: perform service configuration comprising determining a mode of operation, the mode of operation comprising at least one of device type communications mode or cellular access mode (Feng: ¶ [0047] and ¶ [0094]).
Regarding claim 68, Feng in view of Burke teaches the method according to claim 47, further comprising: providing the at least one vehicle device information to the at least a part of the plurality of the plurality of road side units (Feng: ¶ [0092], vehicles may start the V2V communication service directly on the local area broadcasting channel, ¶ [0095], the invention may apply to roadside equipments such as traffic signs, traffic lights, stationary detectors etc. instead. Communication between communication vehicles and roadside equipments. ¶ [0110]-¶ [0114], a probing procedure may be used to discover the vehicles nearby. Vehicles may respond with ACK immediately to notify that there is a vehicle interested in the service. Claim 5).
7.	Claims 49, 55, 59 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Burke as applied to claim 47 above, and further in view of Inoue (US 2007/0072637 A1).
	Regarding claims 49 and 59, Feng in view of Burke teaches the method according to claim 47.

However, it is well known in the art to receive a release request from at least one device; provide release confirmation to the at least one device and to provide release information to the plurality of nodes, as evidenced by ¶ [0010] of Inoue.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the well-known method of receiving a release request from the at least one vehicle device; providing release confirmation to the at least one vehicle device and providing release information to at least part of the plurality of road side units in the system of Feng in view of Burke to provide up-to-date group information to the other nodes.
Regarding claims 55 and 66, Feng in view of Burke teaches the method according to claim 53.
Feng does not explicitly teach further comprising: causing a release request to be sent to the serving cellular network of the at least one cellular network; and receiving release confirmation from the cellular network.
However, it is well known in the art to send a release request from the at least one device to the serving cellular network and receive release confirmation from the cellular network, as evidenced by fig. 1 and ¶ [0010] of Inoue.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the well-known method of sending a release request from .
Response to Arguments
8.	Applicant's arguments filed on January 28, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Examiner, Art Unit 2477